Exhibit 10.3



[logo.jpg] 

 

January 7, 2014

 

Dr. Allan L. Goldstein

P.O. Box 29

Reedville, VA 22539

 

Re:Third Amendment to Temporary Employment Terms and to Amended and Restated
Change in Control Agreement

 

Dear Allan:

 

This letter agreement (the “Amendment”) amends certain of the terms and
conditions relating to your employment with RegeneRx Biopharmaceuticals, Inc.
(“Company”) that were set forth in that Temporary Employment Terms Letter
Agreement dated July 2, 2012, executed by you and the Company, as amended by the
First and Second Amendments to Temporary Employment Terms effective January 1,
2013 and July 1, 2013, respectively (collectively, the “Employment Agreement”)
and amends certain terms of the Amended and Restated Change in Control Agreement
between you and RegeneRx Biopharmaceuticals, Inc. dated July 2, 2012, as amended
(the “CIC Agreement”). As provided at the end of this letter, you may accept
this Amendment by signing and returning to us a counterpart copy of this letter,
which signature and return will result in this Amendment being binding between
the Company and you as to the matters set forth herein, as of January 1, 2014
(the “Effective Date”).

 

The Employment Agreement and the CIC Agreement shall be amended by replacing the
date of “December 31, 2013” throughout the Employment Agreement and the CIC
Agreement with “June 30, 2014.” Except as herein modified or amended, no other
term or provision of the Employment Agreement or the CIC Agreement is amended or
modified in any respect. Nothing in this Amendment is intended to alter the
at-will nature of your employment with the Company.

 

This Amendment, together with your Employment Agreement and its exhibits (as
expressly modified herein) and the CIC Agreement, constitute the complete, final
and exclusive embodiment of the entire agreement between the Company and you
with regard to matters set forth herein, and supersede and replace any other
agreements (whether written or unwritten) you may have with the Company with
regard to matters set forth herein. This Amendment will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Amendment is determined to be invalid or unenforceable,
in whole or in part, this determination shall not affect any other provision of
this Amendment and the provision in question shall be modified so as to be
rendered enforceable in a manner consistent with the intent of the parties
insofar as possible under applicable law. This Amendment may be executed in
counterparts which shall be deemed to be part of one original, and facsimile
signatures shall be equivalent to original signatures.

 



RegeneRx Biopharmaceuticals, Inc. · 15245 Shady Grove Road, Suite 470,
Rockville, MD 20850



PHONE 301.208.9191 · FAX 301.208.9194 · WEB www.regenerx.com

 

 

 

 





 

To indicate your understanding and acceptance of this Amendment, please sign and
date below, and return this Amendment to me. You may retain the enclosed
additional copy of this Amendment for your files.

 

Sincerely,

 

RegeneRx Biopharmaceuticals, Inc.

 

 

By: J.J. Finkelstein                                   

J.J. Finkelstein

President and Chief Executive Officer

 

Agreed to and Accepted:

 

 

/s/Allan L. Goldstein                             

Allan L. Goldstein

 

January 7, 2014                                       

Date

 





2